Citation Nr: 0835602	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for residuals of a 
pancreatic injury. 

2. Entitlement to service connection for an aortic aneurysm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1989 to October 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is part of the record.

In June 2006, the case was advanced on the Board's docket.  

In July 2006 and in April 2008, the Board remanded the case 
for further procedural and evidentiary development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

After a review of the service treatment records, pertaining 
to a vehicle accident in August 1991, the record raises the 
claim of service connection for residuals of fracture of the 
left lower extremity, which is referred to the RO for 
appropriate action.

The claim of service connection for aortic aneurysm is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDING OF FACT

Residuals of pancreatic injury to include chemical 
pancreatitis are not currently shown. 


CONCLUSION OF LAW

Residuals of pancreatic injury to include chemical 
pancreatitis were not incurred in or aggravated by service. 
38 U.S.C.A. §  1110, 1131 (West 2002 Supp. 2007)  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2002, in January 2005, in August 
2006, and in April 2008.  The veteran was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service or an already service connected 
disability. The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit records not in the custody 
of a Federal agency, such as private medical records or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. The procedural defect was cured as after the RO 
provided substantial content-complying VCAA notice the claim 
of service connection for residuals of a pancreatic injury 
was readjudicated as evidenced by the supplemental statement 
of the case, dated in June 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained service treatment 
records, VA records, private medical records, and records of 
the Social Security Administration.  The veteran was afforded 
VA examinations on the claim of service connection for 
residuals of a pancreatic injury.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

The service treatment records show that in August 1991 the 
veteran was injured in a vehicle accident, sustaining 
abdominal trauma, consisting of a mesenteric tear with 
bleeding, requiring a laporatomy to repair.  Laboratory 
studies revealed chemical pancreatitis, which resolved at the 
time of the veteran's discharge from the hospital.   

After service, on VA examination in February 2005, after a 
review of the service treatment records, the examiner stated 
that the veteran had an exploratory laporotomy, but no 
pancreatectomy during service. 

On VA examination in June 2008, the examiner reported that 
the veteran's current gastrointestinal symptoms were due to 
gastroesophageal reflux disease, not the in-service chemical 
pancreatitis.  



Principles of Service Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Although the service treatment records show that in August 
1991 the veteran was in a vehicle accident and sustained 
abdominal trauma and laboratory studies revealed chemical 
pancreatitis, resulting from the injury, chemical 
pancreatitis resolved at the time of the veteran's discharge 
from the hospital.



That the veteran suffered a pancreatic injury and was treated 
for chemical pancreatitis during service is not enough to 
establish service connection. There must be a current 
disability resulting from the residuals of the pancreatic 
injury, including chemical pancreatitis.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Although the veteran is competent to gastrointestinal 
symptoms, residuals of a pancreatic injury to include 
chemical pancreatitis is not a condition under case law where 
lay observation has been found to be competent to establish 
the diagnosis and the determination as to the diagnosis of 
the disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  And a layperson is not competent to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where as here, there are questions of a diagnosis, not 
capable of lay observation, which is medical in nature, and 
of medical causation, competent medical evidence is required 
to substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion. 38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements and testimony as competent evidence to 
the extent that he currently suffers from a disability 
related to a pancreatic injury to include chemical 
pancreatitis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).



On the questions of a medical diagnosis and of medical 
causation, on VA examination in June 2008, the examiner 
reported that the veteran's current gastrointestinal symptoms 
were not related to chemical pancreatitis, which opposes the 
claim. 

In the absence of proof of a present disability attributable 
to residuals of a pancreatic injury to chemical pancreatitis, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for residuals of a pancreatic injury to 
include chemical pancreatitis is denied.  

REMAND

The service treatment records show that in August 1991 the 
veteran was injured in a vehicle accident, sustaining 
abdominal trauma, consisting of a mesenteric tear with 
bleeding, requiring a laporatomy to repair, but an aortic 
aneurysm was not identified. 

After service, private hospital records, dated in October 
2002, disclose that an aortogram revealed a saccular aortic 
aneurysm.  In the hospital summary, it was reported that the 
aortic aneurysm was from the trauma, ten years earlier.

In April 2004, on a neuropsychological evaluation, the 
health-care provided referred to an aortic pseudoaneurysm 
consistent with old trauma. 

On VA examination in April 2007, the examiner stated trauma 
is not a risk factor for the development of an aneurysm.  

In light of documented abdominal trauma during service and 
conflicting medical evidence, further evidentiary development 
under the duty to assist is required. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a physician, whose 
specialty includes treatment of aortic 
aneurysms, to determine whether it is 
at least as likely as not that the 
saccular aortic aneurysm found on an 
aortogram in October 2002 is related to 
abdominal trauma in August 1991.  The 
claims folder should be made available 
to the examiner for review. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.  

2. After the above development is 
completed, adjudicated the claim of 
service connection for an aortic aneurysm.  
If the claim remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  






The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


